J-S38035-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                      v.

ANTHONY CAMEROTA

                             Appellant                No. 3500 EDA 2016


               Appeal from the PCRA Order November 10, 2016
     in the Court of Common Pleas of Philadelphia County Criminal Division
                       at No(s): CP-51-CR-0305521-2006

BEFORE: GANTMAN, P.J., SHOGAN, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                    FILED SEPTEMBER 29, 2017

        Appellant, Anthony Camerota, appeals from the order dismissing his

first Post Conviction Relief Act1 (“PCRA”) petition. Appellant contends that

both his appellate and trial counsel were ineffective. We affirm.

        We adopt the facts and procedural history set forth by the PCRA

court’s opinion. See PCRA Ct. Op., 11/10/16, at 1-3. In this timely appeal,

Appellant raises the following issue for review: “Is Appellant entitled to post-

conviction relief in the form of a new trial or a remand for an evidentiary

hearing since trial counsel and appellate counsel were ineffective for failing

to adequately challenge the Commonwealth’s case at trial and in the direct

appeal, respectively?” Appellant’s Brief at 4.


*
    Former Justice specially assigned to the Superior Court.
1
    42 Pa.C.S. §§ 9541-9546.
J-S38035-17


      Appellant argues that his trial counsel failed to adequately challenge

the evidence presented by the Commonwealth.            To this end, Appellant

generally avers that trial counsel did not highlight that the blood splatter

evidence was consistent with Appellant’s theory of self-defense and that the

medical examiner’s testimony did not definitively establish that the victim

suffered contact gunshot wounds.        Further, Appellant asserts that trial

counsel failed to emphasize that the blood evidence found on the couch

could have been present long before the shooting in question, and that the

shortened barrel of the gun used to shoot the victim could have altered the

trajectory of the bullets fired. Appellant further claims his appellate counsel

was ineffective for failing to highlight these matters on direct appeal

challenging the sufficiency of the evidence. No relief is due.

      “Our standard of review of a PCRA court’s dismissal of a PCRA petition

is limited to examining whether the PCRA court’s determination is supported

by the evidence of record and free of legal error.”       Commonwealth v.

Wilson, 824 A.2d 331, 333 (Pa. Super. 2003) (en banc) (citation omitted).

      It is well settled

         that counsel is presumed effective, and to rebut that
         presumption, the PCRA petitioner must demonstrate that
         counsel’s performance was deficient and that such
         deficiency prejudiced him. Strickland v. Washington, [ ]
         104 S. Ct. 2052, [ ] (1984). This Court has characterized
         the Strickland standard as tripartite, by dividing the
         performance     element     into   two   distinct   parts.
         Commonwealth v. Pierce, [ ] 527 A.2d 973, 975 ([Pa.]
         1987). Thus, to prove counsel ineffective, [a]ppellant
         must demonstrate that: (1) the underlying legal issue has


                                     -2-
J-S38035-17


         arguable merit; (2) counsel’s actions lacked an objective
         reasonable basis; and (3) [a]ppellant was prejudiced by
         counsel's act or omission. Id. at 975.

Commonwealth v. Koehler, 36 A.3d 121, 132 (Pa. 2012).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the PCRA court’s opinion, we conclude the PCRA court’s

opinion properly disposes of Appellant’s arguments regarding the ineffective

assistance of appellate and trial counsel. See PCRA Ct. Op. at 3-9 (finding

Appellant’s arguments regarding respective counsel’s ineffective assistance

lacked merit because (1) the medical examiner’s testimony was “consistent

clear and concise” regarding the range of gunfire as “very, very close, if not

contact” (2) Appellant failed to provide any scientific evidence to support his

claim that the shortened barrel of the gun in question would cast doubt on

the medical examiners conclusions, or to establish what the blood splatter

evidence might indicate, or to prove that the blood stains on and around the

couch were not related to the murder (3) Appellant also failed to

demonstrate that had trial counsel presented the referenced arguments the

result of the proceeding would have been different in light of the evidence

that Appellant admitted shooting the victim four times in the head).

Accordingly, we affirm on the basis of the PCRA court’s opinion.

      Order affirmed.




                                     -3-
J-S38035-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/29/2017




                          -4-